Case 7:19-cr-00214 Document 18 Filed on 03/07/19 in TXSD a Page 1 of 2

U
s%'§§§§a§§|i;ét“g¥trg'&n
UNITED sTATEs DISTRICT CoURT MAR 0
soUTHERN DIsTRICT oF TEXAS ' 7 2019
McALLEN DIVIsloN .
David J. Brad|ey, Clerk
UNITED sTATEs oF AMERICA §
v §
v. § Cn'minal NO. M-19>CR-214-si
§
vICToRlA RENEE GUERRA §

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of Americaz hereinafter referred to as “the Government,” '
by and through its United States Attomey for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the

Governrnent and the Defendant have entered into the following plea agreement

1. Defendant agrees to plead guilty to the sole count of the Superseding Criminal
Information.
2. Both the Government and Defendant agree that, for purposes of sentencing, the

amount applicable to the Specific Offense Characteristics section of U.S.S.G.
§ 2B4.l(b)(l) is $2,171,065.

3. The Government will recommend that the offense level decrease by 2 levels
pursuant to U.S.S.G. § 3El .l(a) if the defendant clearly demonstrates acceptance
of responsibility

If the Defendant is not a citizen of the United States of America, a plea of guilty may result
in removal from the United States, denial of citizenship and denial of admission to the United
States in the future.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether Written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements

have been or will be made to the Defendant in connection with this case, nor have any promises

or threats been made in connection with this plea.

Case 7:19-cr-OO214 Document 18 Filed on 03/07/19 in TXSD Page 2 of 2

ACKNOWLEDGMENTS:
l have read this agreement and carefully reviewed every part of it with my attorney. If I
have difficulty understanding the English language, l have had a person fluent in the Spanish

language interpret this agreement to me.

Date: 3 7 f$l Defendant "_`% W~K#>\§

`I am the Defendant’S counsel.' ' I have carefully reviewed every part of this agreement with
the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to rea or has difficulty understanding the English

language.

S/rl) r

 

 

Counsel for Defense

F or the United States of America:
Ryan K. Patrick
United States Attomey

ann M/YP@@>

Andrew R. WSwartzU
Assistant United States Attomey

APPROVED BY:

J ames H. gis
Assistant nite tates Attomey in Charge

 

